Citation Nr: 0524526	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  95-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral 
circulatory deficit.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tonsillitis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the benefits sought on appeal. 

In December 2000 and October 2003, the Board remanded the 
issues currently on appeal for further development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran did not exhibit hypertension in service or 
within the first post service year, and there is no competent 
evidence relating hypertension to service.

3.  Medical evidence fails to show a diagnosis of 
tonsillitis.

4.  The veteran did not exhibit peripheral circulatory 
deficit in service and there is no competent evidence 
relating such disability to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, 
and may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Tonsillitis was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Peripheral circulatory deficit was not incurred or 
aggravated during active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2001.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App.  103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the supplemental SOCs (SSOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the December 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2001 letter contained a request that the 
veteran send any evidence, not previously considered, that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1994.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran in January 2002 and December 2004.  

The claims folder contains VA medical evidence and private 
medical evidence from Rio Grande Community Health Center.  
The veteran was afforded examinations for VA purposes in May 
1993, September 2001, and December 2001.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Legal Criteria

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, VA and private medical evidence.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if hypertension became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Peripheral Circulatory Deficit

VA medical evidence confirms a current diagnosis of 
peripheral circulatory deficit of the lower extremities.  
However, service medical records are negative for any 
circulatory problems.  There is also no evidence establishing 
a link between peripheral circulatory deficit and service.  
In fact, a December 2001 VA examiner opined that the 
veteran's peripheral vascular insufficiency was not causally 
related to his period of active service, after reviewing the 
claims folder and examining the veteran.  The veteran has not 
submitted an opinion to the contrary.  

The Board acknowledges that the veteran injured his right 
foot in service.  Nevertheless, a May 1993 VA examiner 
indicated that the veteran's circulatory deficit was not 
related to his 1980 in-service foot injury.

In sum, there is no evidence of peripheral circulatory 
deficit in service and no evidence linking such disability to 
service.  As the preponderance of the evidence is against the 
service connection claim for peripheral circulatory deficit, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).





Hypertension

Medical evidence confirms a current diagnosis of 
hypertension.  However, service medical records are negative 
for a diagnosis of hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2004).  (The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and /or systolic blood 
pressure is predominantly 160mm. or greater.)  At his June 
1983 separation examination, the veteran's blood pressure 
reading was 130/78.  After a review of the claims folder, the 
September 2001 VA examiner concluded that the veteran did not 
have hypertension during service; at most, the veteran had 
some hypertensive or near hypertensive blood pressure values 
during service.  

There is also no evidence of hypertension within one year of 
the veteran's service discharge.  The first evidence of 
hypertension is not recorded until 1991, approximately ten 
years following the veteran's discharge from service (see 
August 1991 note from the Administration of Facilities and 
Health Services).  Finally, there is no evidence establishing 
a nexus between the veteran's hypertension and service.  In 
fact, the September 2001 examiner opined that the veteran's 
essential hypertension was not causally related to his active 
service.  The veteran has not submitted any evidence to the 
contrary. 
 
As the preponderance of the evidence is against the veteran's 
service connection claim for hypertension, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002).


Tonsillitis 

The veteran asserts that he is entitled to service connection 
for tonsillitis.  On review of the claims folder, there is no 
objective evidence establishing that the veteran currently 
has tonsillitis.  After examining the veteran in September 
2001, a VA examiner concluded that the veteran did not have 
tonsillitis or residuals thereof.  (The examiner did diagnose 
the veteran with allergic rhinitis, and the RO subsequently 
granted service connection for such disability).  As 
discussed above, without a currently diagnosed disability, 
service connection may not be granted.  See Brammer, supra.  

The Board acknowledges that the service medical records show 
a number of tonsillitis diagnoses.  Nevertheless, the first 
element that must be satisfied in any service connection 
claim is a showing of current disability.  In the absence of 
evidence showing that the veteran currently has tonsillitis, 
his service connection claim for such disability must be 
denied.  As the preponderance of the evidence is against the 
service connection claim for tonsillitis, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

Although the veteran believes that he currently has 
tonsillitis, and that his hypertension and peripheral 
circulatory deficit are related to his period of active 
service, his opinions as to medical matters is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  


ORDER

Entitlement to service connection for peripheral circulatory 
deficit is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for tonsillitis is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


